Hooker, J. (dissenting.):
The jury would have been justified in finding, had the case been submitted for its determination, that the plaintiff slipped upon a spot near a water fountain on the main floor of the defendants’ department store, which had the appearance of being wet and slimy. The public was tacitly invited to walk over the spot where plaintiff fell, and it was the duty of the defendants .to exercise reasonable care to keep the floor in a safe condition. (Quirk v. Siegel-Cooper Co., 43 App. Div. 464; Graham v. Bauland Co., 97 id. 141.) While it may be true, as urged by the respondents, that the mere , incidental spilling of water from the fountain upon the floor would not create a condition which a reasonable person would apprehend to be dangerous, the inferences most favorable to the plaintiff presenta different case. The jury were authorized to find that the defendants were not in the exercise of reasonable care in permitting that part of the floor where plaintiff fell to he in a slimy condition, for one might readily enough slip thereon. (See Dent v. Grimm, 65 App. Div. 81.)
The judgment and order should be reversed and a new trial granted, costs'to abide'the event.
Judgment and order affirmed, with costs.